Shea, J.,
concurring. Although I agree with the result reached by the majority, I disagree with its declaration that “there are no elements of first degree robbery and first degree burglary which are not also elements of felony murder when the felony murder count alleges ‘robbery and burglary’ as the predicate offenses” and its conclusion that “these offenses constitute the ‘same offense’ as the felony murder charge under the Blockburger test.” 1 See Blockburger v. United *299States, 284 U.S. 299, 304, 52 S. Ct. 180, 76 L. Ed. 306 (1932). As charged in this information, both first degree robbery and first degree burglary contain an element, being “armed with a deadly weapon,” not included in the felony murder count and, therefore, are separate offenses. Accordingly, I agree with the majority that the maximum possible sentence for the three crimes was one hundred years and that the trial court’s erroneous reference to a maximum of eighty years could not have been a material inducement in the defendant’s decision to plead guilty.
The second count of the information charges the defendant with robbery in the first degree by virtue of having robbed the victim while “he or another participant in the crime was armed with a deadly weapon; to wit, a handgun” in violation of General Statutes § 53a-134 (a) (2). Similarly, the third count alleges that the defendant unlawfully entered the victim’s residence, “with intent to commit a crime therein, and he or another participant in the crime was armed with a deadly weapon; to wit, a handgun,” thus committing burglary in the first degree in violation of General Statutes § 53a-101 (a) (1). The first count, charging felony murder in violation of General Statues § 53a-54c, alleges, without reference to any deadly weapon, that the defendant “did commit or attempt to commit a robbery of [the victim] and burglary of his residence, and, in the course of and in furtherance of said crimes he, or another participant in the crimes, caused the death” of the victim.
*300Since, as the majority acknowledges, we are limited to the charging documents and specified statutes in applying the Blockburger test in this state; State v. Martin, 187 Conn. 216, 222, 445 A.2d 585 (1982); it clearly was possible for the defendant to have committed felony murder in the manner charged in the first count without either him or his companion being armed, as alleged in the second count of robbery in the first degree and in the third count of burglary in the first degree. In this information neither first degree robbery nor first degree burglary is included in the felony murder charge, because that offense could have been committed without violating § 53a-134 (a) (2) or § 53a-101 (a) (1) in the manner alleged in the second and third counts, both of which require that the offender or another participant be armed. The contrary view of the majority is wholly at variance with our precedent on this subject. State v. Dolphin, 203 Conn. 506, 518, 525 A.2d 509 (1987) (robbery in the first degree while armed with a deadly weapon does not include robbery in the second degree requiring the display, use or representation of a deadly weapon); State v. Franko, 199 Conn. 481, 495, 508 A.2d 22 (1986) (“sexual assault in the second degree is an offense separate and distinct from sexual assault in the first degree”).
As the information plainly sets forth three separate offenses, none of which is included in another, the trial court was authorized to impose the maximum sentence provided by each of the three statutes involved, §§ 53a-54c, 53a-134 (a) (2) and 53a-101 (a) (1), for a cumulative total of one hundred years imprisonment, as the majority has concluded. It is unnecessary, therefore, to consider the ground of affirmance upon which the majority relies, that the legislature has manifested an intention to punish each of these offenses separately *301even if they were included in the felony murder charge under the Blockburger test. That issue raises problems of multiplicity and notice that are best left to another time when we are presented with an information not plainly alleging separate and distinct offenses. See State v. Cimino, 33 Conn. Sup. 680, 684-85, 366 A.2d 1168 (1976).
Accordingly, I concur in the judgment.

 The majority declares that its “conclusion is dictated by our decision in State v. Morin, 180 Conn. 599, 601-605, 430 A.2d 1297 (1980), where we concluded that first degree robbery and first degree burglary are lesser included offenses of felony murder.” In Morin, both the state and the defendant filed requests to charge on first degree robbery and first degree burglary that this court “characterized as a mutual acknowledgment that the allegations of the indictment supported a charge on those crimes as lesser included offenses under State v. Brown, 163 Conn. 52, 61-62, 301 A.2d 547 (1972).” Id., 602 n.4. The court relied upon that mutual understanding and made no independent Blockburger analysis. See Blockburger v. United, States, 284 U.S. 299, 304, 52 S. Ct. 180, 76 L. Ed. 306 (1932). Furthermore, in Morin there were no separate counts alleging use of a deadly weapon in the commission of first degree robbery and first degree burglary, as in the present case, but only a single count indictment for felony murder alleging a robbery and burglary without specifying the manner in which *299those predicate felonies were committed. In the present case, having expressly relied on the provisions of General Statutes §§ 53a-134 (a) (2) and 53a-101 (a) raising simple robbery and burglary to first degree crimes when a defendant is “armed with a deadly weapon,” the state could not have claimed that the commission of robbery and burglary in some other manner might have satisfied alternative enhancement provisions of our first degree robbery and first degree burglary statutes.